Citation Nr: 0907375	
Decision Date: 02/27/09    Archive Date: 03/05/09

DOCKET NO.  06-19 900	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
residuals of a lumbosacral strain with herniated nucleus 
pulposus.  

2.  Entitlement to an initial rating in excess of 10 percent 
for right lower extremity radiculopathy.

3.  Entitlement to an initial rating in excess of 10 percent 
for left lower extremity radiculopathy.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

H. A. Hoeft, Associate Counsel


INTRODUCTION


The Veteran served on active duty from June 1974 to July 
1974.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from June 2005 and October 2007 rating decisions by 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in St. Petersburg, Florida, the latter of which assigned 
separate, initial 10 percent evaluations for lower extremity 
radiculopathy, as associated with the service-connected low 
back disability.  

Please note this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to a rating in excess of 40 percent 
for lumbosacral strain with herniated nucleus pulposus being 
remanded is addressed in the REMAND portion of the decision 
below and is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.


FINDINGS OF FACT

The Veteran's service-connected neuropathy of the right and 
left lower extremities is characterized by moderately severe 
impairment due to weakness, diminished and absent reflexes 
and sensation, and resulting gait abnormalities.  


CONCLUSIONS OF LAW

1.  Resolving all reasonable doubt in favor of the Veteran, 
the criteria for a disability rating of 40 percent, but no 
higher, for right lower extremity radiculopathy have been 
met. 38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 
C.F.R. §§ 3.102, 3.159, 4.1-4.10, 4.124, 4.124a, Diagnostic 
Codes 5243-8520 (2008).

2.  Resolving all reasonable doubt in favor of the Veteran, 
the criteria for a disability rating of 40 percent, but no 
higher, for left lower extremity radiculopathy have been met. 
38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.159, 4.1-4.10, 4.124, 4.124a, Diagnostic Codes 
5243-8520 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326(a) (2008).

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim. 38 U.S.C.A. § 5103(a); 
38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 Vet. App. 
183 (2002).  Proper notice from VA must inform the claimant 
of any information and evidence not of record (1) that is 
necessary to substantiate the claim; (2) that VA will seek to 
provide; (3) that the claimant is expected to provide; and 
(4) must ask the claimant to provide any evidence in her or 
his possession that pertains to the claim in accordance with 
38 C.F.R. § 3.159(b)(1).  This notice must be provided prior 
to an initial unfavorable decision on a claim by the agency 
of original jurisdiction (AOJ). Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006); Pelegrini v. Principi, 18 Vet. 
App. 112 (2004).

In Dingess v. Nicholson, 19 Vet. App. 473 (2006), the U.S. 
Court of Appeals for Veterans Claims (Court) held that, upon 
receipt of an application for a service-connection claim, 38 
U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to 
review the information and the evidence presented with the 
claim and to provide the claimant with notice of what 
information and evidence not previously provided, if any, 
will assist in substantiating, or is necessary to 
substantiate, each of the five elements of the claim, 
including notice of what is required to establish service 
connection and that a disability rating and an effective date 
for the award of benefits will be assigned if service 
connection is awarded.  The Veteran received such notice in 
January 2005, March 2005, and March 2006 letters from the RO. 

Here, the Veteran is challenging the initial, separate 
evaluations assigned for lower extremity radiculopathy, as 
related to his service connected back disorder.  In Dingess, 
the Court held that in cases where service connection has 
been granted and an initial disability rating and effective 
date have been assigned, the typical service- connection 
claim has been more than substantiated, it has been proven, 
thereby rendering section 5103(a) notice no longer required 
because the purpose that the notice is intended to serve has 
been fulfilled. Id. at 490-91.  Thus, because the notice that 
was provided before service connection was granted was 
legally sufficient, VA's duty to notify in this case has been 
satisfied.

VA has a duty to assist the Veteran in the development of the 
claim.  This duty includes assisting the Veteran in the 
procurement of service medical records and pertinent 
treatment records and providing an examination when 
necessary. 38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159.

The Board finds that all necessary development has been 
accomplished, and therefore appellate review may proceed 
without prejudice to the Veteran.  See Bernard v. Brown, 4 
Vet. App. 384 (1993).  Service treatment records, VA medical 
records and examination reports, and lay statements have been 
associated with the file.  The Veteran was afforded a VA 
medical examination in November 2006. Significantly, neither 
the Veteran nor his or her representative has identified, and 


the record does not otherwise indicate, any additional 
existing evidence that is necessary for a fair adjudication 
of the claim that has not been obtained.  Hence, no further 
notice or assistance to the appellant is required to fulfill 
VA's duty to assist the appellant in the development of the 
claim. Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 
F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. 
App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. 
App. 183 (2002).

Disability Evaluations:

Disability evaluations are determined by evaluating the 
extent to which a Veteran's service-connected disability 
adversely affects the ability to function under the ordinary 
conditions of daily life, including employment, by comparing 
the Veteran's symptomatology with the criteria set forth in 
the VA Schedule for Rating Disabilities (Rating Schedule). 38 
U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.10 
(2008).  Separate diagnostic codes identify the various 
disabilities and the criteria for specific ratings.  If two 
evaluations are potentially applicable, the higher evaluation 
will be assigned if the disability picture more nearly 
approximates the criteria required for that evaluation; 
otherwise, the lower rating will be assigned. 38 C.F.R. § 4.7 
(2008).  After careful consideration of the evidence, any 
reasonable doubt remaining is resolved in favor of the 
Veteran. 38 C.F.R. § 4.3 (2008).  Since the present appeal 
arises from an initial rating decision, which established 
service connection and assigned the initial disability 
ratings, it is not the present level of disability which is 
of primary importance, but rather the entire period is to be 
considered to ensure that consideration is given to the 
possibility of separate ratings for separate periods of time 
based on the facts found. See Fenderson v. West, 12 Vet. App. 
119 (1999). 

When evaluating disabilities of the musculoskeletal system, 
38 C.F.R. § 4.40 allows for consideration of functional loss 
due to pain and weakness causing additional disability beyond 
that reflected on range of motion measurements.  Furthermore, 
consideration should also be given to weakened movement, 
excess fatigability and incoordination. 38 C.F.R. § 4.45. See 
DeLuca v. Brown, 8 Vet. App. 202, 204-07 (1995).


Analysis:

The Veteran contends that the symptoms associated with his 
bilateral radiculopathy are more closely associated with, and 
more accurately represented by a higher rating.  There is no 
diagnostic code for the Veteran's particular service-
connected right and left leg disabilities.  When an unlisted 
disease is encountered, rating by analogy is permitted 
pursuant to 38 C.F.R. § 4.21 (2008).  In such a situation, 
the Veteran is rated under a closely related disease or 
injury in which not only the functions affected, but also the 
anatomical localization and symptomatology are closely 
analogous. Id.  Hyphenated diagnostic codes, such as that 
employed here, are used when a rating pursuant to one 
diagnostic code requires use of an additional diagnostic code 
to identify the basis for the evaluation assigned. 38 C.F.R. 
§ 4.27 (2008).

Here, the Veteran's service-connected radiculopathy of the 
lower extremities is currently rated by analogy to paralysis 
of the sciatic nerve pursuant to Diagnostic Code 5243-8520 
and evaluated as 10 percent disabling thereunder. 38 C.F.R. § 
4.124, Diagnostic Code 8520 (2008).  Diagnostic Code 5243 is 
for intervertebral disc syndrome, a disability of the spine. 
38 C.F.R. § 4.71a, Diagnostic Code 5243 (2008).  The 
Veteran's radiculopathy of the lower extremities is related 
to his service-connected low back disability.  Thus, 
Diagnostic Code 5243 is the basis for the assignment of a 
rating under Diagnostic Code 8520.  A higher rating of 20 
percent under Diagnostic Code 8520 is assigned for moderate, 
incomplete paralysis of the sciatic nerve. Id.  A 40 percent 
rating is assigned when the condition is moderately severe. 
Id.

The Board has reviewed the medical and lay evidence submitted 
during the course of the appeal and finds that the criteria 
for a 40 percent rating for the Veteran's radiculopathy of 
the bilateral lower extremities have been approximated. 

In April 2005, the Veteran underwent a VA examination for his 
spine.  He complained of radiating pain down the left leg, 
which was accompanied by numbness and tingling.  The Veteran 
described the pain as 6 out of 10 on a pain scale from 1 to 
10, and a 10 out of 10 during flareups.  He demonstrated 
positive straight leg raise, bilaterally.  Deep tendon 
reflexes were 1/4 on the right at the knee and ankle, and 1/4 
at the left ankle, which was slightly diminished when 
compared to the right.  He demonstrated no clonus and a 
normal Babinski. 

The record continues to reflect similar complaints of 
numbness, tingling, and radiating pain down both legs.  See 
VA Treatment Reports, dated July 2005, October 2006, and 
March 2007.  An August 2005 VA Neurology report noted 
diminished deep tendon reflexes of +1 in both knees; no 
reflex response was present in the ankles.  The examiner 
cited a slow, but steady gait.  An October 2005 VA Pain 
Clinic report shows that the Veteran again described sharp, 
radiating pain  down the leg; objectively, the examiner noted 
diminished leg strength at 4/5.  

In November 2006, the Veteran underwent a C & P examination 
for the peripheral nerves.  Motor examination of the lower 
extremities revealed decreased findings as to pain, light 
touch, vibration, and position sense in the right leg.  Pain, 
vibration sensation, light touch, and position sense were 
completely absent in the left lower extremity.  His 
quadriceps strength was normal in the right and slightly 
diminished in the left.  Again, right and left ankle, and 
left knee reflexes were absent, while the right knee reflex 
was diminished.  There was no muscular atrophy, or abnormal 
muscle tone present.  The examiner noted that the gait was 
not normal, but rather stooped and favoring the right side.  
The diagnosis was bilateral lower extremity peripheral 
neuropathy and chronic bilateral lumbar radiculopathy.  In so 
finding, the examiner noted that the lack of sensation in the 
legs significantly affected mobility and strength, and 
negatively impacted usual daily activities, including work. 

Finally, the Veteran has testified before the undersigned 
with respect to the severity of his radiculopathy.  At this 
November 2008 hearing, the Veteran described sharp radiating 
pain down the legs, and an inability to walk in the mornings.  
He also described numbness and a complete lack of sensation 
in the legs, as confirmed by objective findings at the 
November 2006 VA examination.  In many statements 


from the Veteran's friends and relations, they describe his 
difficulty walking and standing, and provide their 
observations of the Veteran's pain in his lower extremities.  
In this regard, the Board finds the testimony and statements 
regarding the severity of his radiculopathy to be credible 
and competent.  

In conclusion, the Board finds that the objective evidence of 
weakness, absent and diminished reflexes, absent sensation, 
and resulting gait abnormalities are an approximation of 
moderately severe, incomplete paralysis worthy of a 40 
percent rating. (Emphasis added).  In granting a 40 percent 
rating, the Board has considered whether a higher rating of 
60 percent for a severe condition, with marked muscular 
atrophy has been met.  Here, the medical evidence showed the 
strength abnormalities were only mild and multiple examiners 
found that no muscular atrophy was present.  Thus, in the 
absence of marked muscular atrophy, a 60 percent evaluation 
for each extremity is not warranted.  

The Board also finds that the severity of the Veteran's 
service-connected neuropathy of the right lower extremity 
appeared to remain unchanged throughout the appeal period.  
Accordingly, a staged rating is not in order and a 40 percent 
rating is appropriate for the entire period of the Veteran's 
appeal. Fenderson v. West, 12 Vet. App. 119 (1999).


ORDER

An initial disability rating of 40 for right lower extremity 
radiculopathy is granted, subject to the law and regulations 
governing the payment of VA monetary benefits.

An initial disability rating of 40 for left lower extremity 
radiculopathy is granted, subject to the law and regulations 
governing the payment of VA monetary benefits.




REMAND

At the hearing held in November 2008, the Veteran reported 
recent treatment at VAMC, Tampa, including a 2007 
hospitalization at James A. Haley VA Hospital for his back 
disability.  He specifically testified as to having 
"incapacitating episodes" of back pain requiring 
hospitalization and bedrest during that time.  Such treatment 
records pertaining to the service-connected disability are 
not associated with the claims file, and would unquestionably 
be relevant to the issue on appeal.  Thus, VA treatment 
records must be obtained for review in connection with the 
appeal.  38 C.F.R. § 3.159.  

The duty to assist also includes providing a medical 
examination or obtaining a medical opinion when such is 
necessary to make a decision on the claim.  See 38 C.F.R. § 
3.159(c)(4).  In the present case, the most recent, 
comprehensive examination for the spine was conducted in 
2006.  The Veteran's testimony suggests that there has been 
an increase in the severity of the disorder since that time.  
For example, he indicated that he has now developed urinary 
and/or bowel problems secondary to the back disorder.  He 
further testified that he was examined in 2007 by a VA 
physician who told him his back was ankylosed; the Veteran 
asserts that this examination was inadequate due to the fact 
that the physician failed to perform any range of motion 
testing.  The Board has thoroughly reviewed the claims file 
for any records documenting ankylosis, however no such 
records have been found.  Therefore, in light of the 
Veteran's recent assertions regarding ankylosis and 
incapacitating episodes, the Board finds that additional 
disability evaluation examinations would be useful in 
assessing the current severity of the disorders.  

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2008).  Expedited 
handling is requested.)

1.  Make arrangements to obtain the 
Veteran's treatment records from the 
Tampa, Florida, VA treatment facility 
(i.e., James A. Haley Veterans Hospital), 
dated since October 2007, and in 
particular any hospitalization records 
that are in existence from 2007 to the 
present, as the Veteran indicated 
hospitalization for his back disability in 
the Summer of 2007.   

2.  Thereafter, schedule the Veteran for 
an appropriate VA examination(s).  The 
claims file must be made available to and 
reviewed by the examiner(s).  Any 
indicated tests should be accomplished.  

The examiner(s) should identify and 
describe in detail all residuals 
attributable to the Veteran's service-
connected lumbosacral strain, with 
herniated nucleus pulposus, and lower 
extremity lumbar radiculopathy.  The 
examiner should identify any orthopedic 
and neurological findings related to the 
service-connected disabilities and fully 
describe the extent and severity of those 
symptoms.

The examiner should conduct range of 
motion testing of the lumbar spine.  
Whether there is any pain, weakened 
movement, excess fatigability or 
incoordination on movement should be 
noted, and whether there is likely to be 
additional range of motion loss due to any 
of the following should be addressed: (1) 
pain on use, including during flare-ups; 
(2) weakened movement; (3) excess 
fatigability; or (4) incoordination.  The 
examiner is asked to describe whether pain 
significantly limits functional ability 
during flare-ups or when the lumbar spine 
is used repeatedly.  All limitation of 
function must be identified. The examiner 
should specifically comment upon any 
evidence of favorable or unfavorable 
ankylosis of the spine.  

The examiner should document the number of 
weeks, if any, during the past 12 months, 
that the Veteran has had "incapacitating 
episodes," defined as a period of acute 
signs and symptoms due to intervertebral 
disc syndrome that requires bed rest 
prescribed by a physician and treatment by 
a physician." 

With regard to any neurological 
disability, including bowel or bladder 
impairment, resulting from the service-
connected low back disability, the 
specific nerve(s) affected should be 
specified, together with the degree of 
paralysis or impairment caused by service-
connected disability.  If any such 
neurological disabilities are found, the 
examiner is asked to determine whether it 
is at least as likely as not that those 
neurologic disabilities, particularly 
those of the bladder or bowel, are related 
to, or aggravated by the service connected 
back disability.  

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.

3.  Thereafter, again consider the 
Veteran's pending claim in light of any 
evidence added to the record.  All 
potential separately ratable disabilities 
raised by the evidence must be addressed.  
If the benefits sought on appeal remain 
denied, the Veteran and his 
representative, if any, should be 
furnished a supplemental statement of the 
case and given the opportunity to respond 
thereto.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MARJORIE A. AUER
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


